DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 49 is objected to because of the following informalities:  claim 49 recites “a front stopper structure,” which is already recited in claim 46, from which claim 49 depends via claims 47-48.  Appropriate correction is required. Claim 49 is interpreted to mean “The tunable etalon device of claim 48, wherein the front stopper structure determines a minimal electrostatic gap between the frame structure and the at least one first electrode.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38-39, 41-43 & 56-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita (JP 2013-224995 A).
Regarding claim 38, Matsushita discloses a tunable etalon device comprising a front mirror and a back mirror (Fig.10: 551 & 552 – first & second reflective films), the front and back mirrors separated in an initial pre-stressed un-actuated state by a gap having a pre-stressed un-actuated gap size (see Fig. 10), the etalon configured to assume at least one actuated state in which the gap has an actuated gap size gap greater than the pre-stressed un-actuated gap size (see Fig. 10 & para [0075]).  
nd substrate 52), a frame structure fixedly coupled to the front mirror (Fig. 10: innermost portion of 2nd substrate 52 on which 2nd mirror 552 is provided), and a flexure structure attached to the anchor structure and to the frame structure but not attached to the front mirror (Fig. 10: 522 – holding part); and a spacer structure separating the anchor structure from the back mirror (Fig. 10: outermost portion of 1st substrate 51).  
Regarding claim 41, Matsushita discloses the anchor structure, the frame structure and the flexure structure are formed in a same single layer (see Fig. 10).  
Regarding claim 42, Matsushita discloses the back mirror is integrated in a layer made of a transparent or semi-transparent material (see Fig. 10: formed on installation groove 511 or first substrate 51; para [0037]: may be formed from, e.g. soda glass). 
Regarding claim 43, Matsushita discloses the transparent or semi-transparent layer further includes a recess for assisting in pre-stressing the flexure structure to enhance the pre-stressed un-actuated state (Fig. 10: 511 – installation groove).  
Regarding claim 56, Matsushita discloses the device is designed to assume one of a first state and a second state, wherein the gap in each of the first and the second state allows light in a certain wavelength range to pass through the etalon; wherein the first state is the initial pre-stressed un-actuated state having an un-actuated gap size between the front mirror and the back mirror, which is defined by the back stoppers; and the second state is an actuated state in which the gap size between the front mirror and the back mirror has an actuated gap size greater than the pre-stressed un-actuated gap size (see Fig. 10 & para [0076]).  
.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 40, 44-47, 50 & 54 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita.
Regarding claim 40, Matsushita neither teaches nor suggests the front mirror and the spacer structure are formed in a same single layer.  
However, it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893). The present modification to Matsushita would entail forming the spacer structure integrally with the second substrate 52 such that the integral structure is bonded to the first substrate 51. Among the benefits of this configuration includes facilitating placement of the back mirror.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsushita such that the front mirror and the spacer structure are formed in a same single layer, in order to facilitate placement of the back mirror.
Regarding claim 44, Matsushita discloses the back mirror is included in a hybrid structure comprising a combination of at least two materials wherein a first material of the at least two materials is transparent or semi-transparent (see Fig. 10 & paras [0021] & [0037]: the mirror is 
Matsushita neither teaches nor suggests a second material of the at least two materials is stiffer than the first material.  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of this modification includes improving the durability of the back mirror.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsushita such that a second material of the at least two materials is stiffer than the first material, in order to improve the durability of the back mirror.
Regarding claim 45, Matsushita discloses the different materials include glass (Matsushita para [0037]: soda glass).
Matsushita neither teaches nor suggests the different materials include silicon.  
However, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Among the benefits of selecting silicon includes providing thermal stability.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsushita such that the different materials include silicon, in order to provide thermal stability.


Matsushita neither teaches nor suggests a front stopper structure that determines a minimal gap between the front mirror and a cap plate.  
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). Among the benefits of this configuration includes preventing the front mirror from coming into contact with the cap plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsushita by providing a front stopper structure that determines a minimal gap between the front mirror and a cap plate, in order to prevent the front mirror from coming into contact with the cap plate.
Regarding claim 47, Matsushita discloses the cap plate accommodates at least part of an actuation mechanism configured for controlling a gap size between the front mirror and the back mirror (see Fig. 10: actuators 56).  
Regarding claim 50, Matsushita discloses the cap plate includes a transparent or semi-transparent material, thereby providing a tunable etalon enclosed between two transparent or semi-transparent plates (para [0037]: soda glass).  
Regarding claim 54, Matsushita discloses the actuated gap size between the front mirror and the back mirror is defined by front stoppers that separate between a frame structure and a cap (see Fig. 10, as modified by duplicating the projections 512 and providing the duplicate projections between movable portion 521 & third substrate 53).  
Claims 48-49 & 51 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Kearl et al. (US 2007/0211257 A1).
Matsushita and Kearl disclose tunable optical filters. Therefore, they are analogous art.
Regarding claim 48, Matsushita discloses the cap plate includes at least one first electrode formed on a cap surface facing the frame structure (Fig. 10: 56 – electrode), and wherein the frame structure is movable by electrostatic actuation using the first electrode (see Fig. 10).  
Matsushita neither teaches nor suggests the frame structure is configured to act as a second electrode, wherein the frame structure is movable by electrostatic actuation using the first and second electrodes.
However, Kearl discloses an etalon in which a frame structure (Fig. 1: 40 – movable reflective pixel plate) acts as a second electrode (para [0017]), wherein the frame structure is movable by electrostatic actuation using the first and second electrodes (para [0017]). Among the benefits of this configuration includes reducing the number of parts in the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsushita such that the frame structure is configured to act as a second electrode, wherein the frame structure is movable by electrostatic actuation using the first and second electrodes, as taught by Kearl, in order to reduce the number of parts in the device.
Regarding claim 49, Matsushita and Kearl disclose the front stopper structure determines a minimal electrostatic gap between the frame structure and the at least one first electrode (see Matsushita Fig. 10, modified as described in the rejection of claim 46 above).  

Matsushita and Kearl neither teach nor suggest a Si layer serving as the at least one first electrode.
However, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Among the benefits of selecting silicon as an electrode material includes providing suitable conductivity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsushita and Kearl such that a Si layer serves as the at least one first electrode.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Kearl, further in view of Smith et al. (US 2015/0103343 A1).
Matsushita, Kearl and Smith disclose tunable optical filters. Therefore, they are analogous art.
Regarding claim 55, Matsushita and Kearl neither teach nor suggest the actuation mechanism is selected from one of a piezoelectric actuator, Kelvin force actuation electrodes.  
However, Smith discloses a device including a piezoelectric actuator (para [0019]). Among the benefits of this configuration includes providing precise control of the gap distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsushita and Kearl such that the .
Allowable Subject Matter
Claims 52-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 52 is allowable for at least the reason “wherein the Si layer is a handle layer of a silicon-on-insulator (SOI) wafer; … and wherein the tunable etalon device further comprising an opening in the handle layer of the SOI wafer to allow light passage to the front and back mirrors” as set forth in the claimed combination.
	Claim 53 is allowable due to its dependence on claim 52.Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 47 of U.S. Patent No. 10,854,662. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 47 of the ‘662 patent includes all the limitations of claim 38 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872